Martin, J.
delivered the opinion of the court. The insolvent prayed for a meeting of her creditors, that they might deliberate on the state of her affairs, and grant her a respite of twelve, eighteen and twenty-four months.
The parish court ordered the meeting, at which the creditors present refused to grant the respite, appointed syndics and voted for a cession of the debtor’s goods, and that the same be sold.
The parish court homologated the proceedings, so far as they regard the appointment of syndics, which it confirmed, and that they might proceed in the premises, ordered that the sheriff deliver to them all the property of the insolvent, seized or sequestered. She appealed.
Seghers and Cauchoix for the plaintiff, Morse for the defendants.
Her counsel assigns as errors apparent on the record,
That she prayed for a respite only, and her creditors had no authority to proceed further, and direct a cession; and the judge erred in confirming the appointment of the syndics and directing the insolvent’s property to be delivered them for sale.
The case has been submitted to us without any arguments.
The insolvent made no voluntary cession of her goods; a forced one cannot be decreed without the debtor being heard. We held so in the case of Weimprender’s syndics vs. Weimprender & al. 11 Martin, 18.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed.